 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mei a xX
UNITED STATES OF AMERICA
: FINAL ORDER OF FORFEITURE/
-V.- MONEY JUDGMENT
MARITES MENOR, S1 18 Cr. 457 (JGK)
Defendant.
mee xX

WHEREAS, on or about July 11, 2018, MARITES MENOR (the “Defendant’),
and another, was charged in a twenty-two count Superseding Indictment, $1 18 Cr. 457 (JGK) (the
Indictment”), with wire fraud conspiracy, in violation of Title 18, United States Code, Section
1349 (Count One); wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2
(Counts Two through Twenty-Two);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Twenty-Two of the Indictment, seeking forfeiture to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c),
of any and all property, real and personal, that constitutes or is derived from, proceeds traceable to
the commission of the offenses charged in Counts One through Twenty-Two of the Indictment,
including but not limited to a sum of money in United States currency representing the amount of
proceeds traceable to the commission of the offenses charged in Counts One through Twenty-Two
of the Indictment that the defendants personally obtained;

WHEREAS, on or about January 6, 2021, the Defendant pled guilty to Count One
of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment, and agreed to

forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461, a sum of money equal to $53,235.00 in United States currency, which
represents any and all property, real and personal, that constitutes or is derived from, proceeds
traceable to the commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $53,235.00 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $53,235.00 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, this Order
of Forfeiture/Money Judgment is final as to the Defendant, MARITES MENOR, and shall be
deemed part of the sentence of the Defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Order of Forfeiture/Money
Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure.

8. The Clerk of the Court shall forward three certified copies of this Order of
Forfeiture/Money Judgment to Assistant United States Attorney Alexander J. Wilson, Co-Chief of
the Money Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

SO ORDERED:

OC. Clbbd - 6/43/21

ABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
